I think a rehearing should be granted in this case for the reasons stated in my dissent to the majority opinion on the original hearing. Nor can I concur with the construction placed by the majority of the Court, in the above opinion on petition for rehearing, upon Section 30 of Artcile XVI of our Constitution. This construction seems to me to be in conflict with the ejusdem generis rule of construction, which has often been recognized and applied by this Court. This rule briefly stated is that where an enumeration of specific things is followed by some more general word or phrase, it will usually be construed to refer to things of the same kind or species as those specifically named. It is closely related to the even broader rule known as the "Noscitur a sociis" rule or maxim.
ELLIS, C.J., concurs.